DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5  recites the limitation "the initial value" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the initial value" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the initial value" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 2, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yagi (U.S. Patent Application Publication No. US 2012/0144231 A1), hereinafter Yagi.

With regard to Claim 1, Yagi teaches a device fault processing method performed by a controller (FIG. 1, [0018], CPU), wherein the device is a peripheral component interconnect express device ([0017], FIG. 1 PCIe device 3), comprising:
obtaining first device fault information (FIG. 2, [0022] BIOS/CPU obtains a log of a computing element included in the CPU 11, and also obtains a log of elements outside the CPU 11, which includes PCIe switches and devices), wherein the first device fault information is used to indicate that the device is faulty ([0022] teaches that the BIOS then analyzes the obtained logs to categorize failures into groups. This is interpreted to include fault information of any PCIe switch or device connected to the root port), 
the first device fault information comprises a first value of a fault processing state parameter of the device, and the first value indicates that the device is in a soft reset state ([0025], FIG. 4 teaches a flowchart of the SMI handler of the BIOS. BIOS reads failure report register to judge error type. [0026] teaches that the BIOS judges whether the failure is fatal or not. The examiner interprets the failure not being fatal as soft reset state); and
performing hot reset processing on the device based on the first value ([0026] teaches BIOS issues a reset signal to the failed device (step 62) if it is not judged that the interrupt has been executed based on a fatal failure.

With regard to Claim 2, Yagi teaches the method according to claim 1, wherein before the obtaining of the first device fault information, the method further comprises:
detecting whether the device is faulty (FIG. 2, [0022] MR-IOV PCIe SW2 detects failure and RP sends SMI to CPU 11, and [0025], FIG. 4, Step 51, Yes.)
in response to detecting the device is faulty, generating the first device fault information (FIG. 2, obtaining a log is done in response to the SMI; FIG. 4, Step 53, [0025] where log is obtained to judge a failure after detecting a failure)
querying whether a value of the fault processing state parameter of the device is an initial value (FIG. 4, Step 58, which judges the failure as fatal or not.); and
in response to the value of the fault processing state parameter of the device is the initial value, modifying the value of the fault processing state parameter of the device to the first value (FIG. 2, CPU11 BIOS “Store the Log”).

With regard to Claim 11, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Yagi. 

With regard to Claim 12, the apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Yagi.

With regard to Claim 17, Yagi teaches a device fault processing system, comprising: 
a device fault processing apparatus (FIG. 1 CPU 11 running BIOS ) and a resetter (RP 14, root port connected to a PCIe device 3) connected to the device fault processing apparatus, the device fault processing apparatus configured to perform fault processing on a peripheral component interconnect express device;
the device fault processing apparatus is further configured to: 
after obtaining first device fault information (FIG. 2, [0022] BIOS/CPU obtains a log of a computing element included in the CPU 11, and also obtains a log of elements outside the CPU 11, which includes PCIe switches and devices), send a first reset instruction to the resetter based on a first value that is of a fault processing state parameter of the device and that is comprised in the first device fault information to instruct the resetter to perform hot reset processing on the device (FIG. 2, [0022] teaches after analyzing the log, “the BIOS transmits a PCIe reset signal through the RP 14 which is connected to the MR-IOV PCIe SW 2 that has detected the failure”), 
wherein the first device fault information is used to indicate that the device is faulty, ([0022] teaches that the BIOS then analyzes the obtained logs to categorize failures into groups. This is interpreted to include fault information of any PCIe switch or device connected to the root port.) and the first value of the fault processing state parameter of the device indicates that the device is in a soft reset state ([0025], FIG. 4 teaches a flowchart of the SMI handler of the BIOS. BIOS reads failure report register to judge error type. [0026] teaches that the BIOS judges whether the failure is fatal or not. The examiner interprets the failure not being fatal as soft reset state);
and the resetter is configured to perform the hot reset processing on the device after receiving the first reset instruction ([0022] where BIOS transmits the PCIe reset signal through the RP 14 which is connected to the MR-IOV PCIe SW 2 that has detected the failure, and “thus, a PCIe tree whose level is lower than the RP 14 that has detected the failure is reset.”).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 1 above, and further in view of Xie (Foreign Patent Publication CN 104391755 (A), hereinafter Xie).

 With regard to Claim 3, Yagi teaches the method according to claim 1.
wherein after the performing of the hot reset processing on the device, the method further comprises:
obtaining second device fault information, wherein the second device fault information is used to indicate that the device is faulty, the second device fault information comprises a second value of the fault processing state parameter of the device, and the second value indicates that the device is in a hard reset state; and performing cold reset processing on the device based on the second value (Xie teaches, “Described sending module, also for judge in described processing module described eMMC chip can not normally carry out read-write process after, send described hard reset order to described eMMC chip, carry out hard reset process to make described eMMC chip according to described hard reset order”, that is after the warm reset if the eMMC is still not able to perform read and write successfully after certain number of retries, which is interpreted as the second fault information and another error state, a hard reset command is then sent to the eMMC.  Xie further teaches, “hard reset process is equivalent to the power-on and power-off again of eMMC chip”, which is interpreted as the claimed cold reset.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi to incorporate the teachings of Xie and provide for further checking of a peripheral device after a soft reset and perform power-cycling if the device is still faulty. Doing so would be combining prior art elements according to known method to resolve abnormality in a device and enhance the usability and fault tolerance of the system, (Xie, Abstract). 

With regard to Claim 4, Yagi in view of Xie teaches the method according to claim 3, wherein after the performing of the hot reset processing on the device, and before the obtaining of the second device fault information, the method further comprises:
detecting whether the device is faulty; and in response to detecting the device is faulty, generating the second device fault information (Xie teaches, “determining that eMMC chip completes reset processing, and after judging that eMMC chip normally can not carry out read-write process, terminate this read-write process request, and generate warning information.” Description of Step 104, FIG. 3 teaches that the chips is malfunctioning even after reset processing.);
querying whether the value of the fault processing state parameter of the device is the first value (Xie teaches determining that the reset processing has completed. This is interpreted as querying of a state); and
in response to the value of the fault processing state parameter of the device is the first value, modifying the value of the fault processing state parameter of the device to the second value (Xie teaches performing the hard reset after the abnormality in the eMMC chip function continues even after the warm reset. Description of Step 302, FIG. 5, Xie discloses, “sending hard reset signal to eMMC chip, noticing eMMC chip and carrying out hard reset process by writing register mode”, which is interpreted as changing a state parameter for the chip. ).

With regard to Claim 5, Yagi teaches the method according to claim 1. 
wherein after the performing of the hot reset processing on the device, the method further comprises:
detecting whether the device is faulty; and in response to detecting the device is not faulty, modifying the first value of the fault processing state parameter of the device to the initial value (Xie teaches after the warm reset is processed, “if judge, eMMC chip normally can carry out read-write process, then return timeout error message to upper level executive agent (as eMMC framework), and terminate this read-write process request, namely need not send hard reset order to eMMC chip again”. Furthermore, Xie also teaches, “carrying out hard reset process by writing register mode”. These together are interpreted as the state parameter was not changed to perform the hard reset. Xie also teaches that after warm reset has been completed, initial configuration was carried out, which is interpreted to include that the state parameters were returned to an initial value.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi to incorporate the teachings of Xie and provide for further checking of a peripheral device after a soft reset and return a device back to operational status if the reset worked. Doing so would be combining prior art elements according to known method to resolve abnormality in a device and enhance the usability and fault tolerance of the system, (Xie, Abstract). 

With regard to Claim 13, the apparatus of Claim 13 performs the same steps as the method of Claim 3, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Yagi further in view of Xie. 
With regard to Claim 14, the apparatus of Claim 14 performs the same steps as the method of Claim 4, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Yagi further in view of Xie. 

With regard to Claim 15, the apparatus of Claim 15 performs the same steps as the method of Claim 5, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Yagi further in view of Xie.

With regard to Claim 16, Yagi further in view of Xie teaches the apparatus according to claim 13, wherein the processor is further configured to:
detect whether the device is faulty; and in response to a detection that the device is not faulty, modify the second value of the fault processing state parameter of the device to the initial value (Xie teaches Step 410 in which a hard reset, i.e., claimed cold reset, has been sent to the eMMC chip and was carried out. After determining the hard reset process was completed initial configuration was carried out, which is interpreted as returning state parameter to initial value. Step 11 judges if the eMMC chip is no longer faulty, i.e., it can carry out read and write normally. If so, it moves to Step 413, which is to send a timeout error but not performing any reset).


Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (U.S. Patent Application Publication No. US 2015/0082080 A1) teaches a fault isolation method, computer system, and apparatus, which are capable of monitoring a state of a second endpoint device in the extended domain, and setting a device state record according to the state of the second endpoint device; after an access request between the second endpoint device and the primary domain is received, querying the device state record according to identifier information that is of the second endpoint device and in the access request, and determining the state of the second endpoint device.
Arroyo (U.S. Patent Application Publication No. US 20170116071 A1) teaches error registers, status registers and configuration registers. It discloses detecting different fatal errors, and determining the respective reset modes such as a full reset clears the error registers, status registers and configuration registers, which then requires the configuration 

Cooper (U.S. Patent Application Publication No. US 2018/0089047 A1) teaches FIG 2, [0035] an expansion card initialization using expansion card initialization code stored in the expansion card ROM. Both the System Boot ROM code and the expansion card ROM code are executed by one or more CPUs of the compute node. The method determines whether there is a FAIL bit set for the expansion card in the persistent storage of the compute node. The FAIL bit is used to indicate that the particular expansion card failed to initialize properly and became hung during the previous initialization process. If a FAIL bit was set for a particular expansion card (as determined in step 38), then the method follows the "YES" branch to disable the link to the expansion card.

Shih (U.S. Patent Application Publication No. US 2016/0196194 A1) teaches in FIG. 3A a system in which the controller 138 can detect hardware errors on the systems 312-318 and send an indication or log of the detected errors to a hardware monitoring system 306.  The hardware monitoring system 306 can implement a predefined policy for performing automatic error recovery when an error or failure is detected on a system (e.g., system 312, system 314, etc.) in a datacenter or network. The error recovery policy can be based on a status, architecture, and/or configuration of the system and/or device associated with the error or failure; a configuration, topology, and/or status of the switch fabric 302; a configuration, status, and/or topology of an associated network or datacenter; a configuration or status of the 

Muthrasanallur (U.S. Patent Application Publication No. US 2012/0079312 A1) teaches a method and system of error recovery of a device attached to a platform without requiring a system reset. [0020] teaches the Root Port has a state machine to detect for any error of the PCIe device 160. For example, the physical layer (PHY) of the Root Port 142 detects a receiver error when receiving packets from the PCIe device 1 160 and traps the receiver error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114